Crawford, Justice.
[In an action of trover for cotton, the plaintiff testified that a bale of cotton was taken from his yard on Sunday night, was carried to the mouth of a lane, two hoops were broken from it and a portion of the cotton was carried away ; that the bale wás easily traced from where it was taken to where it was found ; that the cotton sued for was found in a gin-house ; that the witness believed it was his, because the defendant admitted having carried it to the gin-house on Monday morning; because, it was wet, *820nappy, had stains of mud and manure upon it; all of which corresponded with the condition of the bale from which plaintiff’s cotton was taken; also, because the weight of the cotton agreed with the number of pounds missed from the bale, and because the cotton was in layers. The admissibility of this testimony to identify the cotton was the point in contest.]